Title: To James Madison from Philip Nicklin and Robert Eaglesfield Griffith, 25 July 1805
From: Nicklin, Philip,Griffith, Robert Eaglesfield
To: Madison, James


          
            Philadelphia July 25t. 1805.
          
          The Memorial of Philip Nicklin and Robert Eaglesfield Griffith of the City of Philadelphia Merchants Respectfully sheweth
          That your Memorialists are Natives of England, but that Philip Nicklin became a citizen of the United States on the eleventh day of October 1785, and that Robert Eaglesfield Griffith became a Citizen of the United States on the     day of October 1785.
          That Your Memorialists have carried on trade together in the City of Philadelphia for more than fourteen years, at first under the firm of Philip Nicklin & Co and since under the firm of Nicklin & Griffith; during which time they have been owners of many Registered Vessels of the United States.
          
          That in the year 1797 Your Memorialists were with the late Archibald McCall, the late George Plumsted, William Read and Mathew Pearce, (the two latter trading under the firm of William Read & Co) owners of the Ship New Jersey, a duly Registered Vessel of the United States, and engaged in an adventure on board of that ship from Philadelphia to Canton and back again in company with the above named Archibald McCall, George Plumsted, and William Read & Co, all native citizens of the United States.
          That the Cargo on the above mentioned Voyage was insured exclusively by the Insurance Companies of Philadelphia, New York and Baltimore, and sundry private Underwriters who were resident Citizens of the United States, but the insurance was not effected to the full value of the Property at risque.
          That the Ship sailed on her voyage with all the customary documents to prove the American ownership of Ship and Cargo, but in returning from Canton she was captured by a French privateer and carried into Porto Rico.
          That on receiving the account of this capture Your Memorialists and their Associates in the adventure abandoned their respective interests to the Insurers, but as a great part of the value of the Cargo was not insured, and the Ship totally uncovered, Your Memorialists and their associates sent an agent to St Domingo to negotiate as well on their behalf as on the behalf of the Underwriters, for a restitution of the property.
          That with great trouble and expense the said Agent induced General Hidouville in the name of the French Government to accept of a deposit of Two hundred and three thousand and fifty dollars in lieu of the Ship and cargo, on th⟨e⟩; express stipulation, that he would pay the money to whomsoever the Council of Prizes should eventually decree the payment to be made.
          That matters remained in this situation until the convention and Treaty were successively made between the United States and France, in the Years   , by the first of which it was declared that all captured property not definitively condemned, should be reciprocally restored, and by the last a portion of the Louisiana purchase money was assigned for the payment ⟨of⟩; demands arising from the depredations committed by French privateers on the American Commerce.
          That under the sanction of these Treaties your Memorialists, their Associates, and the greatest part of the Underwriters appointed Monsr. Du Pont De Nezmours to be their Attorney and representative, and the Insurances Companies of Pennsylvania and North America appointed Monsr. De la Grange, who proceeded to establish the illegality of the Capture of the Ship New Jersey, and obtained a definitive decree in favor of their constituents from the French Council of Prizes.
          
          That the decree of restitution being thus pronounced it was submitted to the American Commission under the Louisiana Treaty, who did not hesitate to Admit and allow it as the foundation of a just and regular claim upon the Fund committed to their care.
          That although it was deemed a matter almost of course to recognize the charges thus allowed by the American commission, unexpected and unmerited difficulties occurred upon the p[r]esent occasion in the French Council of Liquidation, upon the Suggestion that your Memorialists were Englishmen, that the Cargo of the New Jersey was English property, and that some of the underwriters were also Englishmen.
          That while these suggestions proceeded from men obviously interested in fabricating and circulating them, the Attorneys of your Memorialists had little danger to apprehend; but it is Stated with equal surprize and affliction that having obtained the sanction of the Minister plenepotentiary of the United States at Paris, they threaten to involve your Memorialists their associates and the Underwriters in the absolute loss of the whole Sum already actually decreed, which Amounts to upwards of Two hundred thousand Dollars.
          That under this impression your Memorialists on behalf of themselves, their associates, and the Underwriters, have deemed it a duty to submit the subject to the immediate consideration of the Government, from whose wisdom they may reasonably hope an effectual interposition to guide the conduct of their Minister, or from whose justice they shall confidently expect an ultimate indemnity against the ruinous consequences of his unauthorized acts.
          That it appears from the documents which accompany this Memorial, (and to which the Secretary of State is respectfully refered for a detail of all the important circumstances of the case) that at the instance of one of the members of the French council of Liquidation an application was made to General Armstrong for information upon the difficulties that had occured.
          That in answer to this application General Armstrong declared that Although he had no written document on the subject, and although his information was merely verbal, without the sanction of an oath, or the responsibility of a name, Yet, that, “he had much verbal information, which furnished strong presumptive evidence of two facts: First that the New Jersey was partially, or altogether, English property, and secondly that whether American or English she was insured and that no loss was sustained by the Ostensible Claimants.”
          That Your Memorialists will not here condescend to refute the allegations on which the first of these positions is founded, nor will they discuss the extraordinary principle involved in the second, but it is material to remark that the effect produced by this diplomatic communication was such as even the recantation of the Minister himself could never eradicate.
          That the Attornies of your Memorialists having obtained a knowledge of the opinions expressed by General Armstrong, hastened to convince him of their fallacy, and in a very short period he was induced to acknowledge explicitly that, “The Policies of insurance and other documents which they have Submitted to his inspection at different times, had entirely removed any doubt that he might have had with respect to the fact, that the ship New Jersey and her Cargo were American Property.” It is to be lamented that General Armstro⟨n⟩;g had not earlier called for those documents instead of listening to the invid⟨ious⟩; and sinister tales of Masked individuals, or that he had not extended his enquir⟨ies⟩; beyond the group of rival claimants to many other respectable American⟨s⟩; then in Paris, or that he had not even resorted to his own memory for a more accurate knowledge of men, neither of whom had lived in obscurity, and one of whom had been actually married for a period of eight years to a relation of his wife! But on this interesting occasion your Memorialists rather wish to pursue a remedy than to indulge in a reproach; to state facts, rather than to investigate motives.
          That on the receipt of General Armstrong’s communication the French Council of Liquidation at once condemned the claim of your Memorialists, their associates, and the Underwriters, but when Messrs Du Pont and Le Grange had discovered the cause of the condemnation, had obtained the recantation of General Armstrong on the question of property, and had in several successive Memorials developed the facts and principles of the case, the Council returned to its original favorable dispositions, and a decision (which required unanimity) was only suspended by a single voice.
          That under these circumstances the French Council of Liquidati⟨on⟩; agreed to refer the subject conclusively to the ministers plenepotentiary of the two nations, and so auspicious was this reference deemed that the Attornies of your Memorialists felt no doubt of success, until it was discovered that General Armstrong retained the extraordinary idea that indemnity for Maritime spoliation, was not due to American Underwriters who had paid a loss to the original American owner; while the French Minister was unwilling in the case of a deficiency to apportion the Louisiana Fund among the claimants, and thought it better to reject an entire clas⟨s⟩; than to reduce the payment ratable on the claims that were admitted.
          That this new source of danger and disappointment gave rise to the last Memorial E., which Messrs Du Pont and Le Grange have presented to the Ministers plenepotentiary under feelings of extreme Mortification and alarm, and which is submitted with deference to the consideration of the Secretary of State.
          
          And Your Memorialists having concluded this recapitulation for themselves, their associates, and the Underwriters interested in the Ship New Jersey and her Cargo, solicit the aid and authority of the Government to rescue them from the impending misfortune.
          
1st. Because the justice of their claim is indisputable, has been declared so by the Tribunals of France, and has been recognized by the American Commissioners.
2ndly. Because the suspicion cast upon their claim and the hazard to which it is now exposed proceed from the unauthorized, mistaken, and injurious, interposition of the Minister of the United States.
3rdly. Because the principles on which the American Minister continues to oppose the claim are as pernicious in point of public policy, as they are oppressive in their operation upon private rights.
4thly. Because for the voluntary act of a public Minister which involves his fellow Citizens in a heavy loss, his own fortune and the faith of Government must furnish an ultimate indemnity.

        